Case 3:17-cv-01112-JLS-NLS Document 110-2 Filed 06/27/19 PageID.3732 Page 1 of 7




                             EXHIBIT 5
Case 3:17-cv-01112-JLS-NLS Document 110-2 Filed 06/27/19 PageID.3733 Page 2 of 7




                                                                Exhibit 5 Page 107
Case 3:17-cv-01112-JLS-NLS Document 110-2 Filed 06/27/19 PageID.3734 Page 3 of 7




                                                                Exhibit 5 Page 108
Case 3:17-cv-01112-JLS-NLS Document 110-2 Filed 06/27/19 PageID.3735 Page 4 of 7




                                                                Exhibit 5 Page 109
Case 3:17-cv-01112-JLS-NLS Document 110-2 Filed 06/27/19 PageID.3736 Page 5 of 7




                                                                Exhibit 5 Page 110
Case 3:17-cv-01112-JLS-NLS Document 110-2 Filed 06/27/19 PageID.3737 Page 6 of 7




                                                                Exhibit 5 Page 111
Case 3:17-cv-01112-JLS-NLS Document 110-2 Filed 06/27/19 PageID.3738 Page 7 of 7




                                                                Exhibit 5 Page 112
